IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2013-CP-00457-SCT

JEFFREY WAYNE YEATMAN a/k/a JEFFREY
YEATMAN a/k/a JEFF W. YEATMAN

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        02/15/2013
TRIAL JUDGE:                             HON. JAMES T. KITCHENS, JR.
TRIAL COURT ATTORNEYS:                   JEFFREY WAYNE YEATMAN (PRO SE)
                                         RHONDA HAYES-ELLIS
COURT FROM WHICH APPEALED:               OKTIBBEHA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  JEFFREY WAYNE YEATMAN (PRO SE)
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: BARBARA BYRD
NATURE OF THE CASE:                      CIVIL - OTHER
DISPOSITION:                             AFFIRMED - 07/24/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




      BEFORE DICKINSON, P.J., KITCHENS AND CHANDLER, JJ.

      CHANDLER, JUSTICE, FOR THE COURT:

¶1.   On October 31, 2006, Jeffrey Wayne Yeatman pleaded guilty to one count of simple

assault on a law-enforcement officer and two counts of third-offense driving under the

influence. Each of the three counts had a separate cause number. The Circuit Court of

Oktibbeha County accepted Yeatman’s guilty pleas and sentenced him as follows: for simple

assault on a law-enforcement officer in cause number 2006-0161-CR, five years

imprisonment and a fine of $5,000 as a habitual offender; for third-offense DUI in cause
number 2006-0327-CR, five years imprisonment and a fine of $5,000 as a habitual offender;

and for third-offense DUI in cause number 2006-0328-CR, one year imprisonment, four

years of post-release supervision, and a fine of $100. All sentences were to run

consecutively.

¶2.    Yeatman filed motions for post-conviction relief from his convictions for simple

assault on a law-enforcement officer and third-offense DUI in cause number 2006-0327-CR.

The trial court denied post-conviction relief, and the Court of Appeals affirmed. This Court

granted Yeatman’s petition for a writ of certiorari. Yeatman v. State, 90 So. 3d 1239, 1243

(Miss. 2012). Because, by statute, the fine for simple assault on a law-enforcement officer

is a maximum of $1,000, the Court vacated the $5,000 fine imposed on Yeatman for that

crime. Id. at 1244-45. We also remanded the case to the trial court for a determination of

whether the criminal information in cause number 2006-0327-CR charged Yeatman as a

habitual offender. Id. at 1244. We directed the trial court to vacate the habitual-offender

portion of Yeatman’s sentence in that cause if it found that Yeatman had not been charged

as a habitual offender in cause number 2006-0327-CR. Id. This appeal concerns the trial

court’s decision on remand.

¶3.    On remand, the trial court held an evidentiary hearing at which Yeatman argued that,

because his criminal information in cause number 2006-0327-CR did not charge him as a

habitual offender, his habitual-offender sentence should be vacated. The trial court reviewed

the transcript of the plea hearing, the criminal informations in causes number 2006-0327-CR

and 2006-0328-CR, and Yeatman’s guilty-plea petitions in those cause numbers. The State

explained that the criminal information for cause number 2006-0328-CR had the habitual-

                                             2
offender language, but the criminal information for cause number 2006-0327-CR did not.

Yeatman’s guilty-plea petitions showed that he had agreed that the State would recommend

habitual-offender sentencing in cause number 2006-0328-CR and would recommend a

sentence of one year and four years’ post-release supervision in cause number 2006-0327-

CR.

¶4.    The trial court recognized that, in exchange for Yeatman’s guilty pleas to simple

assault on a law-enforcement officer and two charges of third-offense DUI, the State had

agreed not seek a life sentence for the assault charge under Mississippi Code Section 99-19-

83. See Yeatman, 90 So. 3d at 1242. The trial court found that, during the sentencing hearing,

the cause numbers for the DUI charges inadvertently had been transposed, causing Yeatman

to receive a habitual-offender sentence in cause number 2006-0327-CR rather than cause

number 2006-0328-CR. The trial court found that, in cause number 2006-0328-CR, Yeatman

received the sentence he had bargained for in 2006-0327-CR, and in cause number 2006-

0327-CR, he received the sentence he had bargained for in 2006-0328-CR. The trial court

concluded that Yeatman had received the benefit of his plea bargain and declined to vacate

the habitual-offender portion of Yeatman’s sentence. Instead, the trial court held that “[t]he

sentence originally placed in Oktibbeha Criminal Cause Number 2006-0327-CRK is to be

instead placed in Oktibbeha Criminal Cause Number 2006-0328-CRK and the sentence

placed in Oktibbeha Criminal Cause Number 2006-0328-CRK is to be instead placed in

Oktibbeha Criminal Cause Number 2006-0327-CRK, as the cause numbers were

inadvertently switched during the guilty plea process.” The trial court also removed the fine

given for simple assault on a law-enforcement officer. The trial court directed the district


                                              3
attorney to prepare nunc pro tunc sentencing orders in the three causes, reflecting the

corrections.

¶5.    Yeatman appeals, arguing that, on remand, the trial court exceeded this Court’s

mandate directing the court to vacate the habitual-offender portion of his sentence if the

criminal information in cause number 2006-0327-CR did not charge him as a habitual

offender. He argues that, because he did not file a motion for post-conviction relief (PCR)

attacking cause number 2006-0328-CR, the trial court lacked authority to alter the sentence

in that case. He further argues that the trial court lacked jurisdiction to enter nunc pro tunc

sentencing orders after the term of court had expired.

¶6.    The State argues that the trial court acted within its inherent authority to correct what

amounted to a clerical error in the sentencing orders. We agree. Yeatman received the benefit

of his plea bargain, because, although the cause numbers were transposed, he received the

exact sentences he expected to receive based on the plea petitions. As Yeatman expected, the

State did not pursue an amendment to the indictment under Section 99-19-83 for simple

assault on a law-enforcement officer, and on the DUI charges, he received five years as a

habitual offender on one charge, and one year and four years’ post-release supervision on the

other charge. Although the criminal information in cause number 2006-0327-CR did not

charge Yeatman as a habitual offender, he was charged as a habitual offender in cause

number 2006-0328-CR. Yeatman’s guilty-plea petition in cause number 2006-0328-CR

states that the State would recommend a mandatory five-year habitual-offender sentence.

Yeatman’s guilty plea petition in cause number 2006-0327-CR states that the State would

recommend a sentence of one year to serve and four years on post-release supervision. The


                                               4
record supports the trial court’s finding that Yeatman received the benefit of his plea bargain,

although the cause numbers inadvertently were transposed on the sentencing orders.

¶7.     The Court of Appeals addressed a similar situation in Fields v. State, 840 So. 2d 796

(Miss. Ct. App. 2003). As in this case, in Fields, the defendant’s two case numbers were

switched during the sentencing hearing; the defendant’s sale-of-marijuana sentence of

twenty-five years was what he should have received for sale of cocaine, and his sale-of-

cocaine sentence of five years was what he should have received for sale of marijuana. Id.

at 800. Three years later, the trial court corrected the mistake in amended judgments that

reflected the correct cause numbers and correct sentences. Id. The Court of Appeals held that

the only reasonable inference to be drawn from the facts was that the trial court originally

had intended to sentence Fields to twenty-five years for sale of cocaine and five years for sale

of marijuana. Id. The Court of Appeals held that the trial court’s entry of amended sentencing

orders was within its inherent authority “to correct clerical errors . . . and to make the

judgment entry correspond with the judgment rendered.” Id. (quoting Kitchens v. State, 253

Miss. 734, 179 So. 2d 13, 14 (1965)). The Court of Appeals rejected the defendant’s

argument that the trial court had lacked authority to correct the sentencing orders three years

later, stating:

        As a general rule, “jurisdiction once acquired is not defeated by subsequent
        events, even though they are of such a character as would have prevented
        jurisdiction from attaching in the first instance.” B.G. Bynum v. State, 222
        Miss. 632, 76 So. 2d 821, 821 (Miss.1955). In addition, “every court of record
        has inherent power not derived from statute to correct its own judgment
        rendered at a former term but a reviewing court is without power to substitute
        a wholly different judgment for that from which an appeal is prosecuted.” Id.
        In the case of Brown v. Sutton, 158 Miss. 78, 121 So. 835, 837 (1929), the
        court said: “Every court of record has general authority over its own records.

                                               5
          The power of such a court to correct its records so as to make them speak the
          truth is inherent. The records of a court can be corrected or altered only by the
          court itself; and another court has no authority to make such corrections, even
          though it has appellate jurisdiction over the court whose records are sought to
          be corrected.” “Where it clearly appears that the judgment as entered is not the
          sentence which the law ought to have pronounced upon the facts as established
          by the record, the court acts upon the presumption that the error is a clerical
          misprision rather than a judicial blunder and sets the judgment entry right by
          an amendment nunc pro tunc.” Morrison & Whitlock v. Stewart, 21 Ill. App.
          113 (1886). The circuit court had not lost jurisdiction over this case. In
          addition to the ability to correct clerical errors, this correction may be done at
          any time, as well after as during the term. Balch v. Shaw, 61 Mass. 282 (Mass.
          1851).

Fields, 840 So. 2d at 800-01.

¶8.       Under the above authority, the trial court was within its inherent power to direct the

entry of nunc pro tunc sentencing orders to correct what plainly was a clerical error by the

court. The trial court retains the inherent authority to correct errors of a purely clerical nature

at any time, even outside the term of court. Fields, 840 So. 2d at 801. Thus, the trial court

had jurisdiction to enter a corrected sentencing order nunc pro tunc in cause number 2006-

0328-CR, although Yeatman did not file a motion for PCR from that conviction. Further, no

double-jeopardy concerns arose, because Yeatman was not resentenced to a greater term than

he originally received. See Harvey v. State, 919 So. 2d 282, 285 (Miss. Ct. App. 2005) (the

correction of a sentencing order to conform to the proceedings did not raise double-jeopardy

concerns). The only reasonable inference to be drawn from the facts is that Yeatman received

the sentences he bargained for and that the cause numbers inadvertently were transposed on

the sentencing orders. We find that the trial court’s direction of the entry of nunc pro tunc

sentencing orders was within its inherent authority to correct clerical errors. Therefore, we

affirm.

                                                  6
¶9.   AFFIRMED.

     WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                7